Exhibit 99.1 Yuma Energy, Inc. NEWS RELEASE Yuma Energy, Inc. Announces Second Quarter 2015 Financial Results and Provides an Operational Overview HOUSTON, TX – (Marketwired – August 14, 2015) – Yuma Energy, Inc. (NYSE MKT: YUMA) (the “Company” or “Yuma”) today announced its financial results for the quarter ended June 30, 2015 and provided an operational overview relating to its properties. Financial Results Sales and Other Operating Revenues The following table presents the net quantities of oil, natural gas and natural gas liquids produced and sold by us for the three and six months ended June 30, 2015 and 2014, and the average sales price per unit sold. Three Months Ended June 30, Six Months Ended June 30, Production volumes: Crude oil and condensate (Bbl) Natural gas (Mcf) Natural gas liquids (Bbl) Total (Boe) (1) Average prices realized: Excluding commodity derivatives (both realized and unrealized) Crude oil and condensate (per Bbl) $ Natural gas (per Mcf) $ Natural gas liquids (per Bbl) $ Barrels of oil equivalent have been calculated on the basis of six thousand cubic feet (Mcf) of natural gas equal to one barrel of oil equivalent (Boe). 1 The following table presents our revenues for the three and six months ended June 30, 2015 and 2014. Three Months Ended June 30, Six Months Ended June 30, Sales of natural gas and crude oil: Crude oil and condensate $ Natural gas Natural gas liquids Realized gain (loss) on commodity derivatives ) ) ) Unrealized loss on commodity derivatives ) Gas marketing sales Other revenue Total revenues $ NON-GAAP FINANCIAL MEASURES Adjusted EBITDA The following table reconciles reported net income to Adjusted EBITDA for the periods indicated: Three Months Ended June 30, Six Months Ended June 30, Net Income $ ) $ ) $ ) $ ) Depreciation, depletion & amortization of property and equipment Interest expense, net of interest income and amounts capitalized Income tax benefit ) Costs to obtain a public listing - - Increase in value of preferred stock derivative liability - - Stock-based compensation net of capitalized cost Accretion of asset retirement obligation Goodwill impairment - - Amortization of benefit from commodity derivatives sold - ) - ) Net commodity derivatives mark-to-market loss Adjusted EBITDA $ ) $ $ $ Adjusted EBITDA is provided as an additional metric that is used by our board of directors and management to measure operating performance and trends. Adjusted EBITDA for the three and six months ended June 30, 2015 decreased from the same periods in 2014 by $6,030,691 (112%) and $8,003,224 (70%), respectively. Adjusted EBITDA is presented based on management’s belief that it will enable a user of the financial information to understand the impact of these items on reported results. Additionally, this presentation provides a helpful comparison to similarly adjusted measurements of prior periods.Adjusted EBITDA is not a measure of financial performance under GAAP and should not be considered as an alternative to net income, earnings per share and cash flow from operations, as defined by GAAP.Adjusted EBITDA may not be comparable to similarly named non-GAAP financial measures that other companies may use and may not be useful in comparing the performance of those companies to our performance. 2 Operational Overview Amazon 3-D Project – Calcasieu and Jefferson Parishes, Louisiana. During the second quarter of 2015, we completed our Anaconda prospect, the Talbot 23-1 well, where we hold approximately a 45.0% working interest after casing point.The well was perforated in a lower portion of the main Hackberry sand from 11,744 feet to 11,748 feet (MD) and tested at an initial gross production (“IP”) rate of approximately 7.0 MMcf/d and 180 Bbl/d of 55 degree API condensate on a 13/64th choke with flowing tubing pressures of approximately 9,000 pounds.Subsequent production from the well was held at approximately the same producing rates until July 23rd when the well stopped flowing.Workover operations are underway and we anticipate having the well back on production in August 2015.The Talbot 23-1 has additional up-hole Hackberry sands in the main Hackberry section as well as four additional Marg-Tex sands with calculated pay behind pipe. La Posada, Bayou Hebert Field – Vermilion Parish, Louisiana. The field is currently producing approximately 53.4 MMcf/d of natural gas and 1,063 Bbl/d of oil gross (4.8 MMcf/d and 95 Bbl/d net).During the second quarter of 2015, the field averaged approximately 55.2 MMcf/d of natural gas and 1,044 Bbl/d of oil gross (5.0 MMcf/d and 94 Bbl/d net).We have an average net working interest in the project of approximately 12.5%. Livingston Prospects – Livingston Parish, Louisiana. In January of 2015, we drilled the Blackwell 39-1 (35% working interest) to a total depth of 10,100 feet measured depth (10,042 feet TVD) and completed the well in the first Wilcox sand from 9,466 feet to 9,476 feet.During the third week in June of 2015, we installed artificial lift on the well using an electrical submersible pump (“ESP”) and tested the well at an initial gross production rate of 191 Bbl/d (50 Bbl/d net) of 42 degree API crude oil.The Blackwell 39-1 averaged approximately 146 Bbl/d (38 Bbl/d net) over the first 30 days of production with the ESP.Also during the second quarter of 2015, we converted the Roberts 57-1 (33% working interest) to ESP lift which resulted in a significant increase in production.Gross production from the Roberts 57-1 is currently averaging 110 Bbl/d (26 Bbl/d net) of 40 degree API crude oil. We are currently in the process of evaluating further artificial lift enhancements in the remaining wells on the Livingston project.We currently have four wells producing from the lower Tuscaloosa sands, one of which is the Roberts 57-1, and three wells producing from the Wilcox sands, one of which is the Blackwell 39-1.During the second quarter of 2015, the field averaged approximately 515 Bbl/d gross (124 Bbl/d net).We have an average net working interest in the project of approximately 33%. Lake Fortuna Field (Raccoon Island) – St. Bernard Parish, Louisiana. We are continuing to evaluate additional production enhancements and facility upgrades and plan to perform additional operations during the third quarter of 2015 to improve production from the field.During the second quarter of 2015, the field averaged approximately 132 Bbl/d gross (86 Bbl/d net).We have an average net working interest in the project of approximately 91%. Gardner Island and Branville Bay – St. Bernard Parish, Louisiana.During the second quarter of 2015, we completed repair work on the salt water disposal well servicing the two fields and performed upgrades to the production facilities.Production from the two fields was restored in April 2015 and averaged approximately 359 Bbl/d gross (84 Bbl/d net) during the second quarter of 2015 inclusive of the downtime in April. Cat Canyon Field – Santa Barbara County, California. We plan to drill our first operated well on this property in 2015.We are currently in the process of permitting the well. 3 Liquidity and Capital Resources (1) Liquidity is calculated by adding the net funds available under our credit facility to our cash and cash equivalents.We use liquidity as an indicator, along with our ongoing cash flow, of our ability to satisfy our future capital expenditures. At June 30, 2015, we had a $33.0 million conforming borrowing base, with an additional $3.0 million non-conforming piece, and an undrawn amount of $6.1 million under our credit facility. In addition, we had a cash and cash equivalents balance of $8.3 million at June 30, 2015.This resulted in Liquidity (1) of approximately $14.4 million as of June 30, 2015. On July 27, 2015 the Company entered into its Eighth Amendment to the credit agreement, which changed the Company’s borrowing base to $33.5 million, with an additional $1.5 million non-conforming borrowing base that expires on October 1, 2015.The effects of this amendment would have reduced the Company’s liquidity position to approximately $13.4 million at June 30, 2015. Liquidity can vary from period to period for Yuma and can vary among companies as to what is or is not included in liquidity.This measurement should not be considered as an alternative to net income (as an indicator of operating performance) or as an alternative to cash flow (as a measure of liquidity or ability to service debt obligations) and is not in accordance with, nor superior to, generally accepted accounting principles, but provides additional information for evaluation of our operating performance. Management Comments Sam L. Banks, Chairman, President and CEO of Yuma Energy, Inc. commented, “While the second quarter was challenging, we continue to maintain our focus on increasing our production and reducing our operating costs.Yuma has an attractive inventory of conventional and unconventional projects that have strong economics, even in this low price environment.During the second quarter, we improved production in our Livingston project by converting wells from rod pump to electronic submersible pumps.We believe the work that we are performing in our Livingston project as well as the work we have accomplished on our legacy properties will lead to both production and cash flow growth in the third quarter.On our Amazon project in the second quarter of 2015, we successfully completed our Anaconda prospect, the Talbot 23-1, where we hold approximately a 45% working interest after casing point. This well tested at an initial gross production rate of approximately 7.0 MMcf/d and 180 Bbl/d of 55 degree API condensate on a 13/64th choke with flowing tubing pressures of approximately 9,000 pounds.While the well is temporarily down, we anticipate having the well back on production in August and expect for it to be a meaningful cash flow driver for the Company.Lastly, acquisition and M&A opportunities are increasing, and we believe that we will be able to add accretive properties to our existing inventory of projects.As we look ahead, we believe we can successfully grow the Company and develop our significant inventory of diversified oil and gas assets.” 4 Yuma Energy, Inc. CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments - Accounts receivable, net of allowance for doubtful accounts: Trade Officers and employees Other Commodity derivative instruments Prepayments Deferred taxes Other deferred charges Total current assets OIL AND GAS PROPERTIES (full cost method): Not subject to amortization Subject to amortization Less:accumulated depreciation, depletion and amortization ) ) Net oil and gas properties OTHER PROPERTY AND EQUIPMENT: Land, buildings and improvements Other property and equipment Less: accumulated depreciation and amortization ) ) Net other property and equipment OTHER ASSETS AND DEFERRED CHARGES: Commodity derivative instruments Deposits Goodwill - Other noncurrent assets Total other assets and deferred charges TOTAL ASSETS $ $ 5 Yuma Energy, Inc. CONSOLIDATED BALANCE SHEETS – CONTINUED (Unaudited) June 30, December 31, (Unaudited) LIABILITIES AND EQUITY CURRENT LIABILITIES: Current maturities of debt $ $ Accounts payable, principally trade Commodity derivative instruments - Asset retirement obligations - Deferred taxes Other accrued liabilities Total current liabilities LONG-TERM DEBT: Bank debt OTHER NONCURRENT LIABILITIES: Asset retirement obligations Commodity derivative instruments - Deferred taxes Restricted stock units - Other liabilities Total other noncurrent liabilities EQUITY: Common stock, no par value (300 million shares authorized, 71,579,952 and 69,139,869 issued) Preferred stock Accumulated other comprehensive income (loss) ) Accumulated earnings (deficit) ) ) Total equity TOTAL LIABILITIES AND EQUITY $ $ 6 Yuma Energy, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, REVENUES: Sales of natural gas and crude oil $ Realized and unrealized net losses fromcommodity derivatives ) Other revenue Total revenues EXPENSES: Marketing cost of sales Lease operating Re-engineering and workovers General and administrative – stock-based compensation General and administrative – other Depreciation, depletion and amortization Asset retirement obligation accretion expense Goodwill impairment - - Bad debt expense Recovery of bad debts ) Total expenses INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSE): Change in fair value of preferred stock derivative liability – Series A and Series B - ) - ) Interest expense ) Other, net Total other income (expense) NET INCOME (LOSS) BEFORE INCOME TAXES ) Income tax expense (benefit) NET INCOME (LOSS) PREFERRED STOCK, SERIES A AND SERIES B: Dividends paid in cash, perpetual preferred Series A - - Accretion, Series A and Series B - - Dividends paid in cash, Series A and Series B - - Dividends paid in kind, Series A and Series B - - NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) EARNINGS (LOSS) PER COMMON SHARE: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING: Basic Diluted 7 Yuma Energy, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Reconciliation of net loss to net cash provided by (used in) operating activities Net loss $ ) $ ) Goodwill impairment - Increase in fair value of preferred stock derivative liability - Depreciation, depletion and amortization of property and equipment Accretion of asset retirement obligation Stock-based compensation net of capitalized cost Amortization of other assets and liabilities Deferred tax expense (benefit) ) ) Bad debt expense Write off deferred offering costs - Commodity derivatives sold previously recognized in other comprehensive income ) - Amortization of benefit from commodity derivatives sold - ) Net commodity derivatives mark-to-market loss Other ) ) Changes in current operating assets and liabilities: Accounts receivable ) Other current assets ) ) Accounts payable ) Other current liabilities NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures on property and equipment ) ) Proceeds from sale of property Decrease in short-term investments - Decrease in noncurrent receivable from affiliate - NET CASH USED IN INVESTING ACTIVITIES ) ) 8 Yuma Energy, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS – CONTINUED (Unaudited) Six Months Ended June 30, CASH FLOWS FROM FINANCING ACTIVITIES: Change in borrowing on line of credit $ $ ) Proceeds from insurance note Payments on insurance note ) ) Line of credit financing costs ) ) Net proceeds from sale of common stock - Net proceeds from sale of perpetual preferred stock - Cash dividends to preferred shareholders ) ) Common stock purchased from employees ) - Other ) - NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) NET INCREASE (DECREASE) IN CASH ANDCASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental disclosure of cash flow information: Interest payments (net of interest capitalized) $ $ Interest capitalized $ $ Supplemental disclosure of significant non-cash activity: Change in capital expenditures financed by accounts payable $ ) $ Preferred dividends paid in kind $ - $ 9 About Yuma Energy, Inc. Yuma Energy, Inc. is a U.S.-based oil and gas company focused on the exploration for, and development of, conventional and unconventional oil and gas properties, primarily through the use of 3-D seismic surveys, in the U.S. Gulf Coast and California. The Company has employed a 3-D seismic-based strategy to build a multi-year inventory of development and exploration prospects. The Company’s current operations are focused on onshore central Louisiana, where the Company is targeting the Austin Chalk, Tuscaloosa, Wilcox, Frio, Marg Tex and Hackberry formations. In addition, the Company has a non-operated position in the Bakken Shale in North Dakota and operated positions in Kern and Santa Barbara Counties in California. Our common stock is traded on the NYSE MKT under the trading symbol “YUMA.” For more information about Yuma Energy, Inc., please visit our website at www.yumaenergyinc.com. Forward-Looking Statements This release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Statements that are not strictly historical statements constitute forward-looking statements and may often, but not always, be identified by the use of such words such as “expects,” “believes,” “intends,” “anticipates,” “plans,” “estimates,” “potential,” “possible,” or “probable” or statements that certain actions, events or results “may,” “will,” “should,” or “could” be taken occur or be achieved. The forward-looking statements include statements about future operations, estimates of reserve and production volumes. Forward-looking statements are based on current expectations and assumptions and analyses made by the Company in light of experience and perception of historical trends, current conditions and expected future developments, as well as other factors appropriate under the circumstances. However, whether actual results and developments will conform with expectations is subject to a number of risks and uncertainties, including but not limited to: fluctuations in oil and gas prices; the risks of the oil and gas industry (for example, operational risks in drilling and exploring for, developing and producing crude oil and natural gas); risks and uncertainties involving geology of oil and gas deposits; the uncertainty of reserve estimates; the uncertainty of estimates and projections relating to future production, costs and expenses; potential delays or changes in plans with respect to exploration or development projects or capital expenditures; health, safety and environmental risks and risks related to weather; inability of management to execute its plans to meet its goals, shortages of drilling equipment, oil field personnel and services, unavailability of gathering systems, pipelines and processing facilities and the possibility that government policies may change. The Company’s annual report on Form 10-K for the year ended December 31, 2014, quarterly reports on Form 10-Q, recent current reports on Form 8-K, and other Securities and Exchange Commission filings discuss some of the important risk factors identified that may affect its business, results of operations, and financial condition. The Company undertakes no obligation to revise or update publicly any forward-looking statements except as required by law. For more information, please contact: James J. Jacobs Vice President – Corporate and Business Development Yuma Energy, Inc. 1177 West Loop South, Suite 1825 Houston, TX 77027 Telephone: (713) 968-7000 10
